Willoughby, J.
The appellant was convicted of embezzlement. After a motion for a new trial was overruled and judgment rendered upon the verdict, appellant appealed and the only error assigned is the overruling of appellant’s motion for a new trial.
The motion for a new trial is not set out in appellant’s brief nor the substance of it stated therein.
Appellant’s brief, under the heading of “Points and Authorities,” does not contain separately numbered propositions or points stated concisely and with-out argument, under separate headings as required by Rule 22, clause 5, of the Supreme Court. The appellant merely setting forth a series of abstract propositions of law, without applying them, or any of them, to any specific ruling of the trial court.
The attorney-general, in appellee’s brief, after pointing out the above defects in appellant’s brief, contends that no question is presented to this court for review. No attempt has been made by the appellant to amend his brief. The contention of the attorney-general must be sustained.
When neither the motion for a new trial, nor the substance thereof, is set out in appellant’s brief, all questions sought to be presented thereby are waived. State, ex rel. v. Birden, Trustee (1918), 187 Ind. 466, 119 N. E. 865; Robbins v. Bank (1917), 186 Ind. 573, 117 N. E. 562; Pugh, Admr., v. Cleveland, etc., R. Co. (1915), 184 Ind. 350, 110 N. E. 193; Ewbank’s Manual (2d ed.) §182a; Solimeto v. State (1919), 188 Ind. 170, 122 N. E. 578.
Where, as in this case, appellant’s brief fails to make clear what error is complained of and is in such con*604dition that the question whether error was committed cannot be determined from it, the court on appeal will not search the record to find error. Wheeler v. State (1919) , 188 Ind. 228, 122 N. E. 769; Barker v. State (1918), 188 Ind. 263, 120 N. E. 593; Dorsey v. State (1913), 179 Ind. 531, 100 N. E. 369; McCrocklin v. State (1920), 189 Ind. 254, 126 N. E. 678.
No question being presented for the consideration of this court, the judgment is affirmed.
Townsend, J., absent.